__________



 

 

 

 

 

EXECUTIVE SERVICES AGREEMENT



 

 

 

 

Among each of

:





I-LEVEL MEDIA GROUP INCORPORATED



 

And

:





I-LEVEL MEDIA SYSTEMS LIMITED



 

And

:





IAN SULLIVAN



 

 

 

i-level Media Group Incorporated


Suite 5B - 98 Liu He Road, Shanghai, PRC, 200001



__________





--------------------------------------------------------------------------------



EXECUTIVE SERVICES AGREEMENT



 

                       THIS EXECUTIVE SERVICES AGREEMENT

is made and dated for reference as fully executed on this 20th day of March,
2007.





 

AMONG EACH OF

:





I-LEVEL MEDIA GROUP INCORPORATED

, a company incorporated under the laws of the State of Nevada, U.S.A., and
having an office and an address for notice and delivery located at Suite 5B - 98
Liu He Road, Shanghai, PRC, 200001





(the "Company");

OF THE FIRST PART



AND

:





I-LEVEL MEDIA SYSTEMS LIMITED

, a company incorporated under the laws of the British Virgin Islands, and
having an office and an address for notice and delivery located at Suite 5B - 98
Liu He Road, Shanghai, PRC, 200001





("i-level Media Systems");

OF THE SECOND PART



(the Company and i-level Media Systems being hereinafter collectively referred
to as the "Companies" as the context so requires).



AND:



IAN SULLIVAN

, businessperson, having an address for notice and delivery located at Apartment
2003, 1508 Xinzha Road, Shanghai, PRC, 200040





(the "Executive");

OF THE THIRD PART



(the Companies and the Executive being hereinafter singularly also referred to
as a "Party" and collectively referred to as the "Parties" as the context so
requires).



 

                       

WHEREAS:





A.                    The Company is a reporting company incorporated under the
laws of the State of Nevada, U.S.A., and has its common shares listed for
trading on the NASDAQ Over-The-Counter Bulletin Board;



B.                    i-level Media Systems is a non-reporting company
subsisting under and registered pursuant to the laws of the British Virgin
Islands, it is sole investor and owner of i-level Softcomm (Shanghai) Company
Ltd., a wholly foreign owned enterprise (the "WOFE") formed under the laws of
the People's Republic of China ("China"), and each of i-level Media Systems and
the WOFE is presently engaged in the business of developing, funding and
operating a proprietary, digital media network service in the transportation
segment of the outdoor advertising market in China, and all matters and
businesses necessarily incidental thereto (collectively, the "Business");



--------------------------------------------------------------------------------





- 2 -

C.                    In conjunction with the recent completion by the Company
of its acquisition of i-level Media Systems; of which the Executive was a
principal vendor thereof; the resulting Company is now involved in the principal
Business of i-level Media Systems and, as a consequence thereof, the Companies
are hereby desirous of appointing the Executive as the Secretary, Treasurer,
Chief Financial Officer and Chief Operating Officer of the Companies, and the
Executive is hereby desirous of accepting such positions, in order to provide
such related services to both Companies (collectively, the "General Services");



D.                    Since the introduction of the Parties hereto the Parties
hereby acknowledge and agree that there have been various discussions,
negotiations, understandings and agreements between them relating to the terms
and conditions of the General Services and, correspondingly, that it is their
intention by the terms and conditions of this agreement (the "Agreement") to
hereby replace, in their entirety, all such prior discussions, negotiations,
understandings and agreements with respect to the General Services; and



E.                    The Parties hereto have agreed to enter into this
Agreement which replaces, in its entirety, all such prior discussions,
negotiations, understandings and agreements, and, furthermore, which necessarily
clarifies their respective duties and obligations with respect to the within
General Services to be provided hereunder, all in accordance with the terms and
conditions of this Agreement;



 

                       NOW THEREFORE THIS AGREEMENT WITNESSETH that, in
consideration of the mutual covenants and provisos herein contained, THE PARTIES
HERETO AGREE AS FOLLOWS:



 

Article 1
DEFINITIONS AND INTERPRETATION



1.1                  Definitions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following words and phrases shall have the following meanings:



(a)       "Agreement" means this Executive Services Agreement as from time to
time supplemented or amended by one or more agreements entered into pursuant to
the applicable provisions hereof, together with any Schedules attached hereto;



(b)       "Arbitration Rules" means the Rules of the American Arbitration
Association, as amended from time to time, as set forth in Article "9"
hereinbelow;



(c)       "Benefits" has the meaning ascribed to it in section "4.9"
hereinbelow;



(d)       "Board of Directors" means the Board of Directors of the Company as
duly constituted from time to time;



(e)       "Bonus" has the meaning ascribed to it in section "4.4" hereinbelow;



--------------------------------------------------------------------------------





- 3 -

(f)       "Business" has the meaning ascribed to it in recital "C." hereinabove.



(g)       "business day" means any day during which Chartered Banks are open for
business in the City of Hong Kong, People's Republic of China;



(h)       "Company" means i-level Media Group Incorporated, a company
incorporated under the laws of the State of Nevada, U.S.A., or any successor
company, however formed, whether as a result of merger, amalgamation or other
action;



(i)       "Companies" means, collectively, the Company and i-level Media
Systems, or any successor companies, however formed, whether as a result of
merger, amalgamation or other action;



(j)       "Company's Non-Renewal Notice" has the meaning ascribed to in section
"3.2" hereinbelow;



(k)       "Effective Date" has the meaning ascribed to in section "3.1"
hereinbelow;



(l)        "Effective Termination Date" has the meaning ascribed to it in each
of sections "3.3", "3.4", "3.5", "3.6" and "5.3" hereinbelow;



(m)       "Exchange Act", "Form S-8 Registration Statement", "SEC",
"Registration Statement" and "Securities Act" have the meanings ascribed to them
in section "4.8" hereinbelow;



(n)       "Executive" means Ian Sullivan;



(o)       "Expenses" has the meaning ascribed to it in section "4.5"
hereinbelow;



(p)       "Fee" has the meaning ascribed to it in section "4.1" hereinbelow;



(q)       "Initial Term" has the meaning ascribed to it in section "3.1"
hereinbelow;



(r)       "General Services" has the meaning ascribed to it in section "2.1"
hereinbelow;



(s)       "Indemnified Party" has the meaning ascribed to it in section "7.1"
hereinbelow;



(t)       "Notice of Termination Date" has the meaning ascribed to it in each of
sections "3.3", "3.4", "3.5" and "5.3" hereinbelow;



(u)       "Option" has the meaning ascribed to it in section "4.7" hereinbelow;



(v)       "Option Plan" has the meaning ascribed to it in section "4.7"
hereinbelow;



(w)       "Option Share" has the meaning ascribed to it in section "4.7"
hereinbelow;



(x)       "OTCBB" means the

NASDAQ Over-The-Counter Bulletin Board;





(y)       "Parties" or "Party" means, individually and collectively, the
Company, and/or the Executive hereto, as the context so requires, together with
each of their respective successors and permitted assigns as the context so
requires;



(z)       "Property" has the meaning ascribed to it in section "5.4"
hereinbelow;



--------------------------------------------------------------------------------





- 4 -



(aa)   "Regulatory Approval" means the acceptance for filing, if required, of
the transactions contemplated by this Agreement by the Regulatory Authorities;



(ab)   "Regulatory Authorities" and "Regulatory Authority" means, either
singularly or collectively as the context so requires, such regulatory agencies
who have jurisdiction over the affairs of either of the Company and/or the
Executive and including, without limitation, and where applicable, the United
States Securities and Exchange Commission, the NASDAQ, the OTCBB and all
regulatory authorities from whom any such authorization, approval or other
action is required to be obtained or to be made in connection with the
transactions contemplated by this Agreement;



(ac)   "subsidiary" means

any company or companies of which more than 50% of the outstanding shares
carrying votes at all times (provided that the ownership of such shares confers
the right at all times to elect at least a majority of the directors of such
company or companies) are for the time being owned by or held for that company
and/or any other company in like relation to that company and includes any
company in like relation to the subsidiary; and





(ad)   "Vacation" has the meaning ascribed to it in section "4.6" hereinbelow.



1.2                  Interpretation. For the purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires:



(a)       the words "herein", "hereof" and "hereunder" and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, section or other subdivision of this Agreement;



(b)       any reference to an entity shall include and shall be deemed to be a
reference to any entity that is a permitted successor to such entity; and



(c)       words in the singular include the plural and words in the masculine
gender include the feminine and neuter genders, and vice versa.



 

Article 2


GENERAL SERVICES AND DUTIES OF THE EXECUTIVE





2.1                  General Services. During the Initial Term and during the
continuance of this Agreement the Companies hereby agrees to retain the
Executive as the Secretary, Treasurer, Chief Financial Officer and Chief
Operating Officer of each of the Companies, and the Executive hereby agrees to
be subject to the direction and supervision of, and to have the authority as is
delegated to the Executive by, the Board of Directors consistent with such
positions, and the Executive also agrees to accept such positions in order to
provide such related services as the Board of Directors shall, from time to
time, reasonably assign to the Executive and as may be necessary for the ongoing
maintenance and development of the Companies' various Business interests during
the Initial Term and during the continuance of this Agreement (collectively, the
"General Services"); it being expressly acknowledged and agreed by the Parties
hereto that the Executive shall initially commit and provide to the Companies
the General Services on a reasonably full-time basis during the Initial Term and
during the continuance of this Agreement for which the Company, as more
particularly set forth hereinbelow, hereby agrees to pay and provide to the
order and direction of the Executive each of the proposed compensation amounts
as set forth in Articles "4" hereinbelow.



--------------------------------------------------------------------------------





-5 -

                       In this regard it is hereby acknowledged and agreed that
the Executive shall be entitled to communicate with and shall rely upon the
immediate advice, direction and instructions of the Chairman of the Board of
Directors of the Company, or upon the advice or instructions of such other
director or officer of the Company as the Chairman of the Board of Directors of
the Company shall, from time to time, designate in times of the Chairman's
absence, in order to initiate, coordinate and implement the General Services as
contemplated herein subject, at all times, to the final direction and
supervision of the Board of Directors.



2.2                  Additional duties respecting the General Services. Without
in any manner limiting the generality of the General Services to be provided as
set forth in section "2.1" hereinabove, it is hereby also acknowledged and
agreed that Executive will, during the Initial Term and during the continuance
of this Agreement, devote substantially all of the Executive's consulting time
to the General Services of the Executive as may be determined and required by
the Board of Directors for the performance of said General Services faithfully,
diligently, to the best of the Executive's abilities and in the best interests
of the Companies and, furthermore, that the Executive's consulting time will be
prioritized at all times for the Companies in that regard.



2.3                  Adherence to rules and policies of the Companies. The
Executive hereby acknowledges and agrees to abide by the reasonable rules,
regulations, instructions, personnel practices and policies of the Companies and
any changes therein which may be adopted from time to time by the same as such
rules, regulations, instructions, personnel practices and policies may be
reasonably applied to the Executive as the Secretary, Treasurer, Chief Financial
Officer and Chief Operating Officer of the Companies.



 

Article 3
INITIAL TERM, RENEWAL AND TERMINATION



3.1                  Effectiveness and Initial Term of the Agreement. The
initial term of this Agreement (the "Initial Term") is for a period of 18 months
commencing on March 20, 2007 (the "Effective Date"), however, is subject, at all
times, to the Company's prior receipt, if required, of Regulatory Approval from
each of the Regulatory Authorities to the terms and conditions of and the
transactions contemplated by this Agreement.



3.2                  Renewal by the Companies after the Initial Term. Subject at
all times to sections "3.3", "3.4", "3.5" and "5.3" hereinbelow, this Agreement
shall renew automatically if not specifically terminated in accordance with the
following provisions. The Company, on behalf of the Companies, agrees to notify
the Executive in writing at least 90 calendar days prior to the end of the
Initial Term of its intent not to renew this Agreement (the "Company's
Non-Renewal Notice"). Should the Company fail to provide a Company's Non-Renewal
Notice this Agreement shall automatically renew on a three-month to three-month
term renewal basis after the Initial Term until otherwise specifically renewed
in writing by each of the Parties hereto for the next three-month term of
renewal or, otherwise, terminated upon delivery by the Company of a
corresponding and follow-up 90 calendar day Company's Non-Renewal Notice in
connection with and within 90 calendar days prior to the end of any such
three-month term renewal period. Any such renewal on a three-month basis shall
be on the same terms and conditions contained herein unless modified and agreed
to in writing by the Parties in advance.



3.3                  Termination without cause by the Executive. Notwithstanding
any other provision of this Agreement, this Agreement may be terminated by the
Executive at any time after the Effective Date and during the Initial Term and
during the continuance of this Agreement upon the Executive's delivery to the
Company of prior written notice of its intention to do so (the "Notice of
Termination" herein) at least 30 calendar days prior to the effective date of
any such termination (the end of such 30-day period from such Notice of
Termination being the "Effective Termination Date" herein). In any such event
the Executive's ongoing obligation to provide the General Services will continue
only until the Effective Termination Date and the Company's ongoing obligation
to provide and to pay to the Executive all of the amounts otherwise payable to
the Executive under Article "4" hereinbelow will continue only until the
Effective Termination Date.



--------------------------------------------------------------------------------





- 6 -

3.4                  Termination without cause by the Companies. Notwithstanding
any other provision of this Agreement, this Agreement may be terminated by the
Companies at any time after the Effective Date and during the Initial Term and
during the continuance of this Agreement upon the Company's delivery to the
Executive of prior written notice of its intention to do so (the "Notice of
Termination" herein) at least 30 calendar days prior to the effective date of
any such termination (the end of such 30-day period from such Notice of
Termination being the "Effective Termination Date" herein). In any such event
the Executive's ongoing obligation to provide the General Services will
immediately cease upon the date of the Notice of Termination, however, the
Company shall continue to be obligated to provide and to pay to the Executive
all of the amounts otherwise payable to the Executive under Article "4"
hereinbelow until the end of the entire Initial Term under this Agreement; such
ongoing compensation representing the Executive's clear and unequivocal
severance for the early termination by the Company without cause of this
Agreement prior to the completion of the Initial Term.



3.5                  Termination for cause by any Party. Notwithstanding any
other provision of this Agreement, this Agreement may be terminated by any Party
hereto at any time upon written notice to the other Party of such Party's
intention to do so (the "Notice of Termination" herein) at least 30 calendar
days prior to the effective date of any such termination (the end of such 30-day
period from such Notice of Termination being the "Effective Termination Date"
herein), and damages sought, if:



(a)       the other Party fails to cure a material breach of any provision of
this Agreement within 21 calendar days from its receipt of written notice from
said Party (unless such material breach cannot be reasonably cured within said
21 calendar days and the other Party is actively pursuing to cure said material
breach);



(b)       the other Party is willfully non-compliant in the performance of its
respective duties under this Agreement within 21 calendar days from its receipt
of written notice from said Party (unless such willful non-compliance cannot be
reasonably corrected within said 21 calendar days and the other Party is
actively pursuing to cure said willful non-compliance);



(c)       the other Party commits fraud or serious neglect or misconduct in the
discharge of its respective duties hereunder or under the law; or



(d)       the other Party becomes adjudged bankrupt or a petition for
reorganization or arrangement under any law relating to bankruptcy, and where
any such involuntary petition is not dismissed within 21 calendar days.



                       

In any such event the Executive's ongoing obligation to provide the General
Services will continue only until the Effective Termination Date and the Company
shall continue to pay to the Executive all of the amounts otherwise payable to
the Executive under Article "4" hereinbelow until the Effective Termination
Date.





--------------------------------------------------------------------------------





- 7 -

3.6                  Disability or death and Advance.

Notwithstanding any other provision of this Agreement, this Agreement may be
terminated at any time by any Party within 21 calendar days after the death or
disability of the Executive, as a without fault termination (the resulting
effective date of any such termination being herein also the "Effective
Termination Date"). For the purposes of this Agreement the term "disability"
shall mean the Executive shall have been unable to provide the General Services
contemplated under this Agreement for a period of 90 calendar days, whether or
not consecutive, during any 360 calendar day period, due to a physical or mental
disability. A determination of disability shall be made by a physician
satisfactory to both the Executive and the Company; provided that if the
Executive and the Company do not agree on a physician, the Executive and the
Company shall each select a physician and these two together shall select a
third physician whose determination as to disability shall be binding on all
Parties. In the event that the Executive's employment is terminated by death or
because of disability pursuant to this Agreement, the Company shall pay to the
estate of the Executive or to the Executive, as the case may be, all amounts to
which the Executive would otherwise be entitled under Article "4" hereinbelow
until the Effective Termination Date.





3.7                  Effect of Termination. Terms of this Agreement relating to
accounting, payments, confidentiality, accountability for damages or claims and
all other matters reasonably extending beyond the terms of this Agreement and to
the benefit of the Parties hereto or for the protection of the Business
interests of the Company shall survive the termination of this Agreement, and
any matter of interpretation thereto shall be given a wide latitude in this
regard. In addition, and without limiting the foregoing, each of sections "3.3",
"3.4", "3.5", "3.6" hereinabove and "5.3" hereinabove shall survive the
termination of this Agreement.



 

Article 4
COMPENSATION OF THE EXECUTIVE



4.1                  Fee. It is hereby acknowledged and agreed that the
Executive shall render the General Services as defined hereinabove during the
Initial Term and during the continuance of this Agreement and shall thus be
compensated from the Effective Date of this Agreement to the termination of the
same by way of the payment by the Company to the Executive, or to the further
order or direction of the Executive as the Executive may determine, in the
Executive's sole and absolute discretion, and advise the Company of prior to
such payment, of the gross monthly fees of RMB $10,000.00, payable in the
People's Republic of China, and U.S. $3,800.00, payable outside of the People's
Republic of China (collectively, the "Fee").. All such Fees will be due and
payable by the Company to the Executive, or to the further order or direction of
the Executive as the Executive may determine, in the Executive's sole and
absolute discretion, and advise the Company of prior to any such Fee payment,
bi-monthly and on or about the fifteenth and thirtieth day of each month of the
then monthly period of service during the continuance of this Agreement.



4.2                  Payment of Fee and status as a non-taxable consultant. It
is hereby also

acknowledged and agreed that the Executive will be classified as a non-taxable
consultant of the Companies for all purposes, such that all compensation which
is provided by the Company to the Executive under this Agreement, or otherwise,
will be calculated on the foregoing and gross Fee basis and otherwise for which
no statutory taxes will first be deducted by the Company.





4.3                  Increase in the Fee. It is hereby acknowledged that the
proposed Fee payments

under this Agreement were negotiated as between the Parties hereto in the
context of the stage of development of the Companies existing as at the
Effective Date of this Agreement. Correspondingly, it is hereby acknowledged and
agreed that the Fee shall be reviewed and renegotiated at the request of either
Party on a reasonably consistent basis during the continuance of this Agreement
and, in the event that the Parties cannot agree, then the Fee shall be increased
on an annual basis by the greater of (i) 10% and (ii) the percentage which is
the average percentage of all increases to management salaries and fees within
the Companies during the previous 12-month period. Any dispute respecting either
the effectiveness or magnitude of the final Fee hereunder shall be determined by
arbitration in accordance with Article "9" hereinbelow.





--------------------------------------------------------------------------------





- 8 -

4.4                  Bonus payments. It is hereby also acknowledged that the
Board of Directors shall, in good faith, consider the payment of reasonable
industry standard annual bonuses (each being a "Bonus") based upon the
performance of the Companies and upon the achievement by the Executive and/or
the Companies of reasonable management objectives to be reasonably established
by the Board of Directors (after reviewing proposals with respect thereto
defined by the Executive in the Executive's capacity

as the President and Chief Executive Officer of the Company, and delivered to
the Board of Directors by the Executive at least 30 calendar days before the
beginning of the relevant year of the Company (or within 90 calendar days
following the commencement of the Company's first calendar year commencing on
the Effective Date)). These management objectives shall consist of both
financial and subjective goals and shall be specified in writing by the Board of
Directors, and a copy shall be given to the Executive prior to the commencement
of the applicable year. The payment of any such Bonus shall be payable no later
than within 120 calendar days of the ensuing year after any calendar year
commencing on the Effective Date. Any dispute respecting either the
effectiveness or the magnitude of any Bonus hereunder shall be determined by
arbitration in accordance with Article "9" hereinbelow.





4.5                  Reimbursement of Expenses. It is hereby acknowledged and
agreed that the Executive shall also be reimbursed for all pre-approved, direct
and reasonable expenses actually and properly incurred by the Executive for the
benefit of the Companies (collectively, the "Expenses"); and which pre-approved
Expenses shall include, but not be limited to (i) two round trip economy class
plane tickers per year from China to Canada, (ii) annual health club membership
fees, (iii) the use of a mobile phone and blackberry service and (iv) a
reasonable and industry standard insurance plan comprising medical, life and
disability coverage; and which pre-approved Expenses, it is hereby acknowledged
and agreed, shall be payable by the Company to the order, direction and account
of the Executive as the Executive may designate in writing, from time to time,
in the Executive's sole and absolute discretion, as soon as conveniently
possible after the prior delivery by the Executive to the Company of written
substantiation on account of each such reimbursable Expense.



4.6                  Paid Vacation. It is hereby also acknowledged and agreed
that, during the continuance of this Agreement, the Executive shall be entitled
to four weeks paid vacation (collectively, the "Vacation") during each and every
year during the continuance of this Agreement. In this regard it is further
understood hereby that the Executive's entitlement to any such paid Vacation
during any year (including the initial year) during the continuance of this
Agreement will be subject, at all times, to the Executive's entitlement to only
a pro rata portion of any such paid Vacation time during any year (including the
initial year) and to the effective date upon which this Agreement is terminated
prior to the end of any such year for any reason whatsoever.



4.7                  Options. Subject to the following and the provisions of
section "4.8" hereinbelow, and as soon as reasonably practicable after the
Effective Date hereof, it is hereby acknowledged and agreed that the Executive
will be granted, or will have already been granted, subject to the rules and
policies of the Regulatory Authorities and applicable securities legislation,
the terms and conditions of the Company's existing stock option plan (the
"Option Plan") and the final determination of the Board of Directors, acting
reasonably, an incentive stock option or options (each being an "Option") for
the collective purchase of up to an aggregate of not less than 500,000 common
shares of the Company (each an "Option Share"), at an exercise price of not more
than U.S. $0.50 per Option Share and exercisable for a period of not less than
10 years from the date of grant; or such further number of Options to acquire an
equivalent number of Option Shares of the Company as the Board of Directors may
determine, in its sole and absolute discretion; and which Option or Options will
be exercisable for such periods and at such exercise price or prices per Option
Share as the Board of Directors may also determine, in its sole and absolute
discretion, from time to time after the Effective Date hereof.



--------------------------------------------------------------------------------





- 9 -

                       It is hereby acknowledged that the initial Options
granted

under this Agreement were negotiated as between the Parties hereto in the
context of the stage of development of the Company existing as at the Effective
Date of this Agreement. Correspondingly, it is hereby acknowledged and agreed
that the number of Options granted by the Company to the Executive hereunder
shall be reviewed and renegotiated at the request of either Party on a
reasonably consistent basis during the continuance of this Agreement and, in the
event that the Parties cannot agree, then the number of Options shall be
increased on an annual basis by the percentage which is the average percentage
of all increases to management stock options within the Company during the
previous 12-month period; and in each case on similar and reasonable exercise
terms and conditions. Any dispute respecting either the effectiveness or
magnitude of the final number and terms hereunder shall be determined by
arbitration in accordance with Article "9" hereinbelow.





4.8                  Options subject to the following provisions. In this
regard, and subject also to the following, it is hereby acknowledged and agreed
that the exercise of any such Options shall be subject, at all times, to such
vesting and resale provisions as may then be contained in the Company's Option
Plan and as may be finally determined by the Board of Directors, acting
reasonably. Notwithstanding the foregoing, however, it is hereby also
acknowledged and agreed that, in the event that this Agreement is terminated in
accordance with either of sections "3.2", "3.3", "3.4", "3.5", "3.6" and "5.3"
herein, such portion of the within and remaining Options which shall have then
not been exercised on the determined Effective Termination Date shall,
notwithstanding the remaining exercise period of the Option(s), then be
exercisable by the Executive for a period of 90 calendar days following such
Effective Termination Date or otherwise. In this regard, and in accordance with
the terms and conditions of each final form of Option agreement, the Parties
hereby also acknowledge and agree that:



(a)       Registration of Option Shares under the Options: the Company shall
file with the United States Securities and Exchange Commission (the "SEC") a
registration statement on Form S-8 (the "Form S-8 Registration Statement")
within 60 calendar days after the Effective Date hereof covering the issuance of
all Option Shares of the Company underlying the then issued Options, and such
Form S-8 Registration Statement shall comply with all requirements of the United
States Securities Act of 1933, as amended (the "Securities Act"). In this regard
the Company shall use its best efforts to ensure that the Form S-8 Registration
Statement remains effective as long as such Options are outstanding, and the
Executive fully understands and acknowledges that these Option Shares will be
issued in reliance upon the exemption afforded under the Form S-8 Registration
Statement which is available only if the Executive acquires such Option Shares
for investment and not with a view to distribution. The Executive is familiar
with the phrase "acquired for investment and not with a view to distribution" as
it relates to the Securities Act and the special meaning given to such term in
various releases of the United States Securities and Exchange Commission (the
"SEC");



(b)       Section 16 compliance: the Company shall ensure that all grants of
Options are made to ensure compliance with all applicable provisions of the
exemption afforded under Rule 16b-3 promulgated under the Securities and
Exchange Act of 1934, as amended (the "Exchange Act"). Without limiting the
foregoing, the Company shall have an independent committee of the Board of
Directors of the Company approve each grant of Options to the Executive and, if
required, by the applicable Regulatory Authorities and the shareholders of the
Company. The Company shall file, on behalf of the Executive, all reports
required to filed with the SEC pursuant to the requirements of Section 16(a)
under the Exchange Act and applicable rules and regulations;



--------------------------------------------------------------------------------





- 10 -

(c)       Disposition of any Option Shares: the Executive further acknowledges
and understands that, without in anyway limiting the acknowledgements and
understandings as set forth hereinabove, the Executive agrees that the Executive
shall in no event make any disposition of all or any portion of the Option
Shares which the Executive may acquire hereunder unless and until:



(i)       there is then in effect a "Registration Statement" under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with said Registration Statement; or



(ii)       (A) the Executive shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, (B) the Executive shall
have furnished the Company with an opinion of the Executive's own counsel to the
effect that such disposition will not require registration of any such Option
Shares under the Securities Act and (C) such opinion of the Executive's counsel
shall have been concurred in by counsel for the Company and the Company shall
have advised the Executive of such concurrence; and



(d)       Payment for any Option Shares: it is hereby further acknowledged and
agreed that, during the continuance of this Agreement, the Executive shall be
entitled to exercise any Option granted hereunder and pay for the same by way of
the prior agreement of the Executive, in the Executive's sole and absolute
discretion, and with the prior knowledge of the Company, to settle any
indebtedness which may be due and owing by the Company under this Agreement in
payment for the exercise price of any Option Shares acquired thereunder. In this
regard, and subject to further discussion as between the Company and the
Executive, together with the prior approval of the Board of Directors of the
Company and the establishment by the Company of a new Option Plan predicated
upon the same, it is envisioned that, when the Company is in a position to
afford the same, the Company may adopt certain additional "cashless exercise"
provisions respecting the granting and exercise of incentive stock options
during the continuance of this Agreement.



4.9                  Benefits. It is hereby acknowledged and agreed that, during
the continuance of this Agreement, the Executive shall be entitled to
participate fully in each of the Company's respective medical services plans and
management and employee benefits program(s) (collectively, the "Benefits").



 

Article 5
ADDITIONAL OBLIGATIONS OF THE EXECUTIVE



5.1                  Reporting. At such time or times as may be required by the
Board of Directors, acting reasonably, but not more than once a week, the
Executive will provide the Board of Directors with such information concerning
the results of the Executive's General Services and activities hereunder for the
previous month as the Board of Directors may reasonably require.



--------------------------------------------------------------------------------





- 11 -

5.2                  Opinions, reports and advice of the Executive. The
Executive acknowledges and agrees that all written and oral opinions, reports,
advice and materials provided by the Executive to the Company in connection with
the Executive's engagement hereunder are intended solely for the Company's
benefit and for the Company's uses only, and that any such written and oral
opinions, reports, advice and information are the exclusive property of the
Company. In this regard the Executive covenants and agrees that the Company may
utilize any such opinion, report, advice and materials for any other purpose
whatsoever and, furthermore, may reproduce, disseminate, quote from and refer
to, in whole or in part, at any time and in any manner, any such opinion,
report, advice and materials in the Company's sole and absolute discretion. The
Executive further covenants and agrees that no public references to the
Executive or disclosure of the Executive's role in respect of the Company may be
made by the Executive without the prior written consent of the Board of
Directors in each specific instance and, furthermore, that any such written
opinions, reports, advice or materials shall, unless otherwise required by the
Board of Directors, be provided by the Executive to the Company in a form and
with such substance as would be acceptable for filing with and approval by any
Regulatory Authority having jurisdiction over the affairs of the Company from
time to time.



5.3                  Executive's business conduct. The Executive warrants that
the Executive shall conduct the business and other activities in a manner which
is lawful and reputable and which brings good repute to the Company, the
Company's business interests and the Executive. In particular, and in this
regard, the Executive specifically warrants to provide the General Services in a
sound and professional manner such that the same meets superior standards of
performance quality within the standards of the industry or as set by the
specifications of the Company. In the event that the Board of Directors has a
reasonable concern that the business as conducted by the Executive is being
conducted in a way contrary to law or is reasonably likely to bring disrepute to
the business interests or to the Company's or the Executive's reputation, the
Company may require that the Executive make such alterations in the Executive's
business conduct or structure, whether of management or Board representation or
employee or sub-licensee representation, as the Board of Directors may
reasonably require, in its sole and absolute discretion, failing which the
Company, in its sole and absolute discretion, may terminate this Agreement upon
prior written notice to the Executive to do so (the "Notice of Termination"
herein) at least 30 calendar days prior to the effective date of any such
termination (the end of such 30-day period from such Notice of Termination being
the "Effective Termination Date" herein). In any such event the Executive's
ongoing obligation to provide the General Services will continue only until the
Effective Termination Date and the Company shall continue to pay to the
Executive all of the amounts otherwise payable to the Executive under Article
"4" hereinabove until the Effective Termination. In the event of any debate or
dispute as to the reasonableness of the Board of Directors' request or
requirements, the judgment of the Board of Directors shall be deemed correct
until such time as the matter has been determined by arbitration in accordance
with Article "9" hereinbelow.



5.4                  Right of ownership to the business and related Property.
The Executive hereby acknowledges and agrees that any and all Company Business
interests, together with any products or improvements derived therefrom and any
trade marks or trade names used in connection with the same (collectively, the
"Property"), are wholly owned and controlled by the Company. Correspondingly,
neither this Agreement, nor the operation of the business contemplated by this
Agreement, confers or shall be deemed to confer upon the Executive any interest
whatsoever in and to any of the Property. In this regard the Executive hereby
further covenants and agrees not to, during or after the Initial Term and the
continuance of this Agreement, contest the title to any of the Property
interests, in any way dispute or impugn the validity of the Property interests
or take any action to the detriment of the Company's interests therein. The
Executive acknowledges that, by reason of the unique nature of the Property
interests, and by reason of the Executive's knowledge of and association with
the Property interests during the Initial Term and during the continuance of
this Agreement, the aforesaid covenant, both during the Initial Term of this
Agreement and thereafter, is reasonable and commensurate for the protection of
the legitimate business interests of the Company. As a final note, the Executive
hereby further covenants and agrees to immediately notify the Company of any
infringement of or challenge to the any of the Property interests as soon as the
Executive becomes aware of the infringement or challenge.



--------------------------------------------------------------------------------





- 12 -

                       

In addition, and for even greater certainty, the Executive hereby assigns to the
Company the entire right, title and interest throughout the world in and to all
work performed, writings, formulas, designs, models, drawings, photographs,
design inventions, and other inventions, made, conceived, or reduced to practice
or authored by the Executive or the Executive's employees, either solely or
jointly with others, during the performance of this Agreement, or which are
made, conceived, or reduced to practice, or authored with the use of information
or materials of the Company either received or used by the Executive during the
performance of this Agreement or any extension or renewal thereof. The Executive
shall promptly disclose to the Company all works, writings, formulas, designs,
models, photographs, drawings, design inventions and other inventions made,
conceived or reduced to practice, or authored by the Executive or the
Executive's employees as set forth above. The Executive shall sign, execute and
acknowledge, or cause to be signed, executed and acknowledged without cost to
Company or its nominees, patent, trademark or copyright protection throughout
the world upon all such works, writings, formulas, designs, models, drawings,
photographs, design inventions and other inventions; title to which the Company
acquires in accordance with the provisions of this section. The Executive has
acquired or shall acquire from each of the Executive's employees, if any, the
necessary rights to all such works, writings, formulas, designs, models,
drawings, photographs, design inventions and other inventions made by such
employees within the scope of their employment by the Executive in performing
the General Services under this Agreement. The Executive shall obtain the
cooperation of each such employee to secure to the Company or its nominees the
rights to such works, writings, formulas, designs, models, drawings,
photographs, design inventions and other inventions as the Company may acquire
in accordance with the provisions of this section. The work performed and the
information produced under this Agreement are works made for hire as defined in
17 U.S.C. Section 101.





 

Article 6
ADDITIONAL OBLIGATIONS OF THE PARTIES



6.1                  No conflict, no competition and non-circumvention. During
the continuance of this Agreement neither Party hereto shall engage in any
business or activity which reasonably may detract from or conflict with that
Party's respective duties and obligations to other Party as set forth in this
Agreement without the prior written consent of the other Party hereto. In
addition, during the continuance of this Agreement, and for a period of at least
one year following the termination of this Agreement in accordance with either
of sections "3.2", "3.3", "3.4", "3.5", "3.6" or "5.3" hereunder, no Party shall
engage in any business or activity whatsoever which reasonably may be determined
by the other Party hereto, in its sole and absolute discretion, to compete with
any portion of that Party's respective business interests as contemplated hereby
without the prior written consent of that Party. Furthermore, each of the
Parties hereby acknowledges and agrees, for a period of at least one year
following the termination of this Agreement in accordance with either of
sections "3.2", "3.3", "3.4", "3.5", "3.6" or "5.3" hereunder, not to initiate
any contact or communication directly with either of the other Party or any of
its respective subsidiaries, as the case may be, together with each of the other
Party's respective directors, officers, representatives, agents or employees,
without the prior written consent of the other Party hereto and, notwithstanding
the generality of the foregoing, further acknowledges and agrees, even with the
prior written consent of the other Party to such contact or communication, to
limit such contact or communication to discussions outside the scope of any
confidential information (as hereinafter determined). For the purposes of the
foregoing the Parties hereby recognize and agree that a breach a Party of any of
the covenants herein contained would result in irreparable harm and significant
damage to the other Party that would not be adequately compensated for by
monetary award. Accordingly, each of the Parties agrees that, in the event of
any such breach, in addition to being entitled as a matter of right to apply to
a Court of competent equitable jurisdiction for relief by way of restraining
order, injunction, decree or otherwise as may be appropriate to ensure
compliance with the provisions hereof, a Party will also be liable to the other
Party hereto, as liquidated damages, for an amount equal to the amount received
and earned by that Party as a result of and with respect to any such breach. The
Parties hereby acknowledge and agree that if any of the aforesaid restrictions,
activities, obligations or periods are considered by a Court of competent
jurisdiction as being unreasonable, the Parties agree that said Court shall have
authority to limit such restrictions, activities or periods as the Court deems
proper in the circumstances. In addition, the Parties further acknowledge and
agree that all restrictions or obligations in this Agreement are necessary and
fundamental to the protection of their respective business interests and are
reasonable and valid, and all defenses to the strict enforcement thereof by the
Parties are hereby waived.



--------------------------------------------------------------------------------





- 13 -

6.2                  Confidentiality. Each Party will not, except as authorized
or required by its respective duties and obligations hereunder, reveal or
divulge to any person, company or entity any information concerning the
respective organization, business, finances, transactions or other affairs of
the other Party hereto, or of any of the other Party's respective subsidiaries,
which may come to the Party's knowledge during the continuance of this
Agreement, and each Party will keep in complete secrecy all confidential
information entrusted to the Party and will not use or attempt to use any such
information in any manner which may injure or cause loss either directly or
indirectly to the other Party's respective business interests. This restriction
will continue to apply after the termination of this Agreement without limit in
point of time but will cease to apply to information or knowledge which may come
into the public domain.



6.3                  Compliance with applicable laws. Each Party will comply
with all U.S., Canadian and foreign laws, whether federal, provincial or state,
applicable to its respective duties and obligations hereunder and, in addition,
hereby represents and warrants that any information which the Party may provide
to any person or company hereunder will, to the best of the Party's knowledge,
information and belief, be accurate and complete in all material respects and
not misleading, and will not omit to state any fact or information which would
be material to such person or company.



 

Article 7
INDEMNIFICATION AND LEGAL PROCEEDINGS



7.1                  Indemnification. The Parties hereto hereby each agree to
indemnify and save harmless the other Party hereto and including, where
applicable, their respective subsidiaries and affiliates and each of their
respective directors, officers, Executives and agents (each such party being an
"Indemnified Party") harmless from and against any and all losses, claims,
actions, suits, proceedings, damages, liabilities or expenses of whatever nature
or kind and including, without limitation, any investigation expenses incurred
by any Indemnified Party, to which an Indemnified Party may become subject by
reason of the terms and conditions of this Agreement.



7.2                  No indemnification. This indemnity will not apply in
respect of an Indemnified Party in the event and to the extent that a Court of
competent jurisdiction in a final judgment shall determine that the Indemnified
Party was grossly negligent or guilty of willful misconduct.



7.3                  Claim of indemnification. The Parties hereto agree to waive
any right they might have of first requiring the Indemnified Party to proceed
against or enforce any other right, power, remedy, security or claim payment
from any other person before claiming this indemnity.



7.4                  Notice of claim. In case any action is brought against an
Indemnified Party in respect of which indemnity may be sought against either of
the Parties hereto, the Indemnified Party will give both Parties hereto prompt
written notice of any such action of which the Indemnified Party has knowledge
and the relevant Party will undertake the investigation and defense thereof on
behalf of the Indemnified Party, including the prompt employment of counsel
acceptable to the Indemnified Party affected and the relevant Party and the
payment of all expenses. Failure by the Indemnified Party to so notify shall not
relieve the relevant Party of such relevant Party's obligation of
indemnification hereunder unless (and only to the extent that) such failure
results in a forfeiture by the relevant Party of substantive rights or defenses.



--------------------------------------------------------------------------------





- 14 -

7.5                  Settlement. No admission of liability and no settlement of
any action shall be made without the consent of each of the Parties hereto and
the consent of the Indemnified Party affected, such consent not to be
unreasonable withheld.



7.6                  Legal proceedings. Notwithstanding that the relevant Party
will undertake the investigation and defense of any action, an Indemnified Party
will have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
will be at the expense of the Indemnified Party unless:



(a)       such counsel has been authorized by the relevant Party;



(b)       the relevant Party has not assumed the defense of the action within a
reasonable period of time after receiving notice of the action;



(c)       the named parties to any such action include that any Party hereto and
the Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party hereto and the Indemnified Party; or



(d)       there are one or more legal defenses available to the Indemnified
Party which are different from or in addition to those available to any Party
hereto.



7.7                  Contribution. If for any reason other than the gross
negligence or bad faith of the Indemnified Party being the primary cause of the
loss claim, damage, liability, cost or expense, the foregoing indemnification is
unavailable to the Indemnified Party or insufficient to hold them harmless, the
relevant Party shall contribute to the amount paid or payable by the Indemnified
Party as a result of any and all such losses, claim, damages or liabilities in
such proportion as is appropriate to reflect not only the relative benefits
received by the relevant Party on the one hand and the Indemnified Party on the
other, but also the relative fault of relevant Party and the Indemnified Party
and other equitable considerations which may be relevant. Notwithstanding the
foregoing, the relevant Party shall in any event contribute to the amount paid
or payable by the Indemnified Party, as a result of the loss, claim, damage,
liability, cost or expense (other than a loss, claim, damage, liability, cost or
expenses, the primary cause of which is the gross negligence or bad faith of the
Indemnified Party), any excess of such amount over the amount of the fees
actually received by the Indemnified Party hereunder.



 

Article 8


FORCE MAJEURE





8.1                  Events. If either Party hereto is at any time either during
this Agreement or thereafter prevented or delayed in complying with any
provisions of this Agreement by reason of strikes, walk-outs, labour shortages,
power shortages, fires, wars, acts of God, earthquakes, storms, floods,
explosions, accidents, protests or demonstrations by environmental lobbyists or
native rights groups, delays in transportation, breakdown of machinery,
inability to obtain necessary materials in the open market, unavailability of
equipment, governmental regulations restricting normal operations, shipping
delays or any other reason or reasons beyond the control of that Party, then the
time limited for the performance by that Party of its respective obligations
hereunder shall be extended by a period of time equal in length to the period of
each such prevention or delay.



--------------------------------------------------------------------------------





- 15 -

8.2                  Notice. A Party shall within three calendar days give
notice to the other Party of each event of force majeure under section "8.1"
hereinabove, and upon cessation of such event shall furnish the other Party with
notice of that event together with particulars of the number of days by which
the obligations of that Party hereunder have been extended by virtue of such
event of force majeure and all preceding events of force majeure.



 

Article 9


ARBITRATION





9.1                  Matters for arbitration. Except for matters of indemnity or
in the case of urgency to prevent material harm to a substantive right or asset,
the Parties agree that all questions or matters in dispute with respect to this
Agreement shall be submitted to arbitration pursuant to the terms hereof. This
provision shall not prejudice a Party from seeking a Court order or assistance
to garnish or secure sums or to seek summary remedy for such matters as counsel
may consider amenable to summary proceedings.



9.2                  Notice. It shall be a condition precedent to the right of
any Party to submit any matter to arbitration pursuant to the provisions hereof
that any Party intending to refer any matter to arbitration shall have given not
less than five business days' prior written notice of its intention to do so to
the other Parties together with particulars of the matter in dispute. On the
expiration of such five business days the Party who gave such notice may proceed
to refer the dispute to arbitration as provided for in section "9.3"
hereinbelow.



9.3                  Appointments. The Party desiring arbitration shall appoint
one arbitrator, and shall notify the other Parties of such appointment, and the
other Parties shall, within five business days after receiving such notice,
appoint an arbitrator, and the two arbitrators so named, before proceeding to
act, shall, within five business days of the appointment of the last appointed
arbitrator, unanimously agree on the appointment of a third arbitrator, to act
with them and be chairperson of the arbitration herein provided for. If the
other Parties shall fail to appoint an arbitrator within five business days
after receiving notice of the appointment of the first arbitrator, and if the
two arbitrators appointed by the Parties shall be unable to agree on the
appointment of the chairperson, the chairperson shall be appointed in accordance
with the Arbitration Rules. Except as specifically otherwise provided in this
section, the arbitration herein provided for shall be conducted in accordance
with such Arbitration Rules. The chairperson, or in the case where only one
arbitrator is appointed, the single arbitrator, shall fix a time and place for
the purpose of hearing the evidence and representations of the Parties, and the
chairperson shall preside over the arbitration and determine all questions of
procedure not provided for by the Arbitration Rules or this section. After
hearing any evidence and representations that the Parties may submit, the single
arbitrator, or the arbitrators, as the case may be, shall make an award and
reduce the same to writing, and deliver one copy thereof to each of the Parties.
The expense of the arbitration shall be paid as specified in the award.



9.4                  Award. The Parties agree that the award of a majority of
the arbitrators, or in the case of a single arbitrator, of such arbitrator,
shall be final and binding upon each of them.



 



--------------------------------------------------------------------------------



- 16 -

Article 10

GENERAL PROVISIONS



10.1                Entire agreement. This Agreement constitutes the entire
agreement to date between the Parties hereto and supersedes every previous
agreement, expectation, negotiation, representation or understanding, whether
oral or written, express or implied, statutory or otherwise, between the Parties
with respect to the subject matter of this Agreement.



10

.2                No assignment. This Agreement may not be assigned by any Party
hereto except with the prior written consent of the other Parties.





10.3                Notice. Each notice, demand or other communication required
or permitted to be given under this Agreement shall be in writing and shall be
sent by prepaid registered mail deposited in a recognized post office and
addressed to the Party entitled to receive the same, or delivered to such Party,
at the address for such Party specified on the front page of this Agreement. The
date of receipt of such notice, demand or other communication shall be the date
of delivery thereof if delivered, or, if given by registered mail as aforesaid,
shall be deemed conclusively to be the third business day after the same shall
have been so mailed, except in the case of interruption of postal services for
any reason whatsoever, in which case the date of receipt shall be the date on
which the notice, demand or other communication is actually received by the
addressee. Any Party may at any time and from time to time notify the other
Parties in writing of a change of address and the new address to which notice
shall be given to it thereafter until further change.



10.4                Time of the essence. Time will be of the essence of this
Agreement.



10.5                Enurement. This Agreement will enure to the benefit of and
will be binding upon the Parties hereto and their respective heirs, executors,
administrators and assigns.



10.6                Currency. Unless otherwise stipulated, all payments required
to be made pursuant to the provisions of this Agreement and all money amount
references contained herein are in lawful currency of the United States.



10

.7                Further assurances. The Parties will from time to time after
the execution of this Agreement make, do, execute or cause or permit to be made,
done or executed, all such further and other acts, deeds, things, devices and
assurances in law whatsoever as may be required to carry out the true intention
and to give full force and effect to this Agreement.





10.8                Representation and costs. It is hereby acknowledged by each
of the Parties hereto that Lang Michener LLP, Lawyers - Patent & Trade Mark
Agents, acts solely for the Companies, and, correspondingly, that the Executive
has been required by each of Lang Michener LLP and the Companies to obtain
independent legal advice with respect to its review and execution of this
Agreement. In addition, it is hereby further acknowledged and agreed by the
Parties hereto that Lang Michener LLP, and certain or all of its principal
owners or associates, from time to time, may have both an economic or
shareholding interest in and to Company and/or a fiduciary duty to the same
arising from either a directorship, officership or similar relationship arising
out of the request of the Company for certain of such persons to act in a
similar capacity while acting for the Company as counsel. Correspondingly, and
even where, as a result of this Agreement, the consent of each Party hereto to
the role and capacity of Lang Michener LLP, and its principal owners and
associates, as the case may be, is deemed to have been received, where any
conflict or perceived conflict may arise, or be seen to arise, as a result of
any such capacity or representation, each Party hereto acknowledges and agrees
to, once more, obtain independent legal advice in respect of any such conflict
or perceived conflict and, consequent thereon, Lang Michener LLP, together with
any such principal owners or associates, as the case may be, shall be at liberty
at any time to resign any such position if it or any Party hereto is in any way
affected or uncomfortable with any such capacity or representation. Each Party
to this Agreement will also bear and pay its own costs, legal and otherwise, in
connection with its respective preparation, review and execution of this
Agreement and, in particular, that the costs involved in the preparation of this
Agreement, and all documentation necessarily incidental thereto, by Lang
Michener LLP, shall be at the cost of the Company.



--------------------------------------------------------------------------------





- 17 -

10.9                Applicable law. The situs of this Agreement is the City of
Shanghai, People's Republic of China, and for all purposes this Agreement will
be governed exclusively by and construed and enforced in accordance with the
laws and Courts prevailing in the City of Shanghai, People's Republic of China.



10.10              Severability and construction. Each Article, section,
paragraph, term and provision of this Agreement, and any portion thereof, shall
be considered severable, and if, for any reason, any portion of this Agreement
is determined to be invalid, contrary to or in conflict with any applicable
present or future law, rule or regulation in a final unappealable ruling issued
by any court, agency or tribunal with valid jurisdiction in a proceeding to
which any Party hereto is a party, that ruling shall not impair the operation
of, or have any other effect upon, such other portions of this Agreement as may
remain otherwise intelligible (all of which shall remain binding on the Parties
and continue to be given full force and effect as of the date upon which the
ruling becomes final).



10.11              Captions. The captions, section numbers and Article numbers
appearing in this Agreement are inserted for convenience of reference only and
shall in no way define, limit, construe or describe the scope or intent of this
Agreement nor in any way affect this Agreement.



10.12              Counterparts. This Agreement may be signed by the Parties
hereto in as many counterparts as may be necessary, and via facsimile if
necessary, each of which so signed being deemed to be an original and such
counterparts together constituting one and the same instrument and,
notwithstanding the date of execution, being deemed to bear the Effective Date
as set forth on the front page of this Agreement.



10.13              No partnership or agency. The Parties have not created a
partnership and nothing contained in this Agreement shall in any manner
whatsoever constitute any Party the partner, agent or legal representative of
the other Parties, nor create any fiduciary relationship between them for any
purpose whatsoever.



10.14              Consents and waivers. No consent or waiver expressed or
implied by either Party in respect of any breach or default by the other in the
performance by such other of its obligations hereunder shall:



(a)       be valid unless it is in writing and stated to be a consent or waiver
pursuant to this section;



(b)       be relied upon as a consent to or waiver of any other breach or
default of the same or any other obligation;



(c)       constitute a general waiver under this Agreement; or



(d)       eliminate or modify the need for a specific consent or waiver pursuant
to this section in any other or subsequent instance.



--------------------------------------------------------------------------------





- 18 -



                       IN WITNESS WHEREOF the Parties hereto have hereunto set
their respective hands and seals as at the Effective Date as hereinabove
determined.



 

The COMMON SEAL of
I-LEVEL MEDIA GROUP INCORPORATED,


the Company herein, was hereunto affixed
in the presence of:

/s/ Paul Brock
_______________________________________
Authorized Signatory

)
)
)
)
)
)
)
)





(C/S)

The COMMON SEAL of


I-LEVEL MEDIA SYSTEMS LIMITED,
i-level Media Systems herein, was hereunto affixed
in the presence of:

/s/ Aidan Sullivan
_______________________________________
Authorized Signatory


)
)
)
)
)
)
)
)





(C/S)

SIGNED, SEALED and DELIVERED by
IAN SULLIVAN,
the Executive herein, in the presence of:

/s/ Aidan Sullivan
_______________________________________
Witness Signature
55 Zhenning Road, Block, A, Apt. 103,
Shanghai, China
_______________________________________
Witness Address
Aidan Sullivan, C.E.O.
_______________________________________
Witness Name and Occupation


)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Ian Sullivan
________________________
IAN SULLIVAN



__________